DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to the claim’s amendment dated 11/22/2021.

Response to Arguments
3.	Applicant’s arguments with respect to claims 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 21-34 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. U.S. Pub. 2012/0200992 (hereinafter D1) in view of Yates et al. U.S. Pub. 2008/0060790 (hereinafter D2) and Campbell et al. U.S. Pub. 2008/0310104 (hereinafter D3) and in further view of Pearson et al. U.S. Patent 5,632,590 (hereinafter D6).

Regarding claims 21 and 38-39, D1 teaches a method for managing data center racks, comprising: 

a rack volume (space inside 306) defined by a housing (housing of 306) of the data center rack system; 
placing the data center rack system (306) into a rack support structure (304 + 305; figure 3) in the data center (301; figure 3).

However, D1 does not specifically teach that the data center rack system comprising a plurality of data center server rack trays installed into the rack volume defined by the indicated housing; and each of the data center server rack trays comprising a plurality of heat generating electronic devices.

D2, in the same field of endeavor, teaches a data center rack system (10; figure 7), which comprising a plurality of data center server rack trays (80; figure 7) installed into a rack volume (space inside 12; figure 7) defined by a housing (12; figure 7); and each of the data center server rack trays (80) comprising a plurality of heat generating electronic devices (see par [0062]; data processing .

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further equip the rack volume of D1 with a plurality of data center server rack trays installed into the rack volume defined by the indicated housing; and each of the data center server rack trays comprising a plurality of heat generating electronic devices, as suggested by D2, in order to optimize electronic-device storage capacity of said rack volume.

However, D1 does not teach that the rack support structure comprising a cooling fluid source supply connection and a cooling fluid source return connection; 
Connecting……., a cooling fluid inlet of the data center rack system to the cooling fluid source supply connection; and connecting, by deploying, a cooling fluid outlet of the data center rack system to the cooling fluid source return connection.  

cooling fluid source supply connection (58; figure 6A; par [0044]) and a cooling fluid source return connection (56; figure 6A; see par [0044]); 
connecting, by….. , a cooling fluid inlet (implicitly taught in figure 6A) of the data center rack system to the cooling fluid source supply connection (58); and connecting, by deploying, a cooling fluid outlet (implied from figure 6A) of the data center rack system to the cooling fluid source return connection (56).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further equip the data center rack system of D1 with a cooling fluid source supply connection and a cooling fluid source return connection; and connecting, by deploying, a cooling fluid inlet of the data center rack system to the cooling fluid source supply connection; and connecting, by deploying, a cooling fluid outlet of the data center rack system to the cooling fluid source return connection, as suggested by D2, for cooling said data center rack system.

However, D1 in view of D2 does not specifically teach that said fluid return/supply connections are blind-mate (or quick-connect).



It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further equip the fluid supply/return connections of D1/D2 with blind-mate/quick-connect type of connection, as suggested by D3, to optimize connection coupling.

However, D1 does not teach the placing operation of the data center rack system into the rack support structure in the data center is automatically carried out by the lifting machine; and automatically connecting, by placing the data center rack system into the rack support structure with the lifting machine.

D6, in the same field of endeavor, suggests lifting/placing operations can be carried out by a robot controlled by a programmable controller (see column 7 line 63 to column 8 line 31).
 


Regarding claim 22 D1 in view of D2/D3/D6 also teaches the method of claim 21, wherein the rack support structure further comprises an electrical power supply connection (see par [0028] of D1; “power component”) and a data supply connection (see par [0013] of D1; “network ports”).

Regarding claims 23-24 and 33, D1 in view of D2/D3/D6 also teaches the method of claim 22, comprising automatically connecting at least one network connection (par [0013]; “network ports”) mounted in or on the data center rack system to the data supply connection.

However, D1 does not further teach connecting at least one electrical power inlet mounted in or on the data center rack system to the electrical power supply connection.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further connecting at least one electrical power inlet mounted in the data center rack system of D1/D2/D3/D6 to the electrical power supply connection, as suggested by D2, for providing power to the components inside said data center rack system.

Regarding claim 25, as mentioned in the above rejection of claims 21-23, D1 in view of D2/D3/D6 teaches connecting electrical power inlet, connecting network connection and connecting cooling fluid inlet to said data center rack system.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further to further supplying the electrical power to the at least one electrical power inlet; supplying the data to the at least one network connection; and supplying a cooling fluid to 
Even though, D1 in view of D2/D3/D6 does not specifically teach that the corresponding connections are mounted in the rack bottom of the data center rack system, however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange said connections to be mounted in the rack bottom of the data center rack system, since it has been held that rearranging parts of an invention involved only routine skill in the art, to optimize the space inside said data center rack system.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Regarding claim 26, as mentioned above, D1 in view of D2/D3/D6 teaches the method of claim 21.  Even though, D1 in view of D2/D3/D6 does not specifically teach that moving the data center rack system through the data center comprises lifting the data center rack system to a height above a floor surface of the data center greater than a height of the data center rack system, however, one of ordinary skill in the art would recognize that lifting a rack or any apparatus to a desired height would be just the matter of adjustability and it has been held that the provision of adjustability, where needed, involves only routine In re Stevens, 101 USPQ 284 (CCPA 1954).

Regarding claim 27, D1 in view of D2/D3/D6 also teaches the method of claim 26, further comprising installing, with the lifting machine (see par [0018]; “common fork lift, or any other suitable lifting mechanism”), the lifted data center rack system into a bay (space between tracks 309; figure 3 of D1) of the rack support structure. 

Regarding claim 28, D1 in view of D2/D3/D6 also teaches the method of claim 21, wherein the housing (306; figure 3 of D1) comprises a rack bottom (bottom of 306) coupled to side panels (side panels of 306) to at least partially define the rack volume, the rack bottom comprising a bottom panel (bottom of 306) having a top surface coupled to the side panels and a plurality of blocks (blocks forming slots 307; figure 3 of D1) coupled to a bottom surface of the bottom panel opposite the top surface.  

Regarding claim 29, D1 in view of D2/D3/D6 also teaches the method of claim 28, wherein the plurality of blocks comprise at least three blocks (see label 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
  

Regarding claim 30, D1 in view of D2/D3/D6 also teaches the method of claim 29, wherein the at least three blocks comprise at least two pairs of blocks comprising a first pair of the blocks defining a first opening (see label in above figure 3 of D1) between the first pair of blocks and below the bottom surface of the bottom panel and sized to receive a first lifting member (see par [0018] of D1; 

Regarding claim 31, D1 in view of D2/D3/D6 also teaches the method of claim 30, further comprising loading (see par [0018] of D1) the data center rack system on the lifting machine by moving at least one lifting member of the lifting machine into an opening (307; figure 3) defined between at least one pair of the plurality of blocks and below the bottom surface of the bottom panel.  

Regarding claim 32, as mentioned above, D1 in view of D2/D3/D6 teaches the method of claim 21.
However, D1 does not specifically teach controlling the lifting machine by a control system. 
D6, in the same field of endeavor, suggests automatically controlling a lifting machine by a control system (see column 7 line 63 to column 8 line 31) for lifting/moving an item.


Regarding claim 34, D1 in view of D2/D3/D6 also teaches the method of claim 33, further comprising: conducting the electrical power from the electrical power inlet to a plurality of electric power outlets (figure 3 of D1 shows three data center rack systems (306), which implies the existence of a plurality (three) of electric power outlets) and to the plurality of data center server rack trays; and communicating data from the at least one network connection outlet to at least one of the plurality (figure 3 of D1 shows three data center rack systems (306)) of data center server rack trays.



    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 40, D1 in view of D2/D3/D6 also teaches the method of claim 21, further comprising: 
loading the data center rack system on the lifting machine by moving at least one lifting member of the lifting machine (see par [0018]; “common fork lift, or any other suitable lifting mechanism”) into an opening defined between at least one pair of a plurality of blocks (see label in above figure 3) mounted on a bottom surface (see figure 3 of D1) of the data rack system; and installing, with the lifting machine, the lifted data center rack system into a cell of the rack support structure.
comprises lifting the data center rack system to a height above a floor surface of the data center greater than a height of the data center rack system, however, one of ordinary skill in the art would recognize that lifting a rack or any apparatus to a desired height would be just the matter of adjustability and it has been held that the provision of adjustability, where needed, involves only routine skill in the art, to enhance versatility for adjusting the size/height of said rack system and data center.  In re Stevens, 101 USPQ 284 (CCPA 1954).

7.	Claim 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2/D3/D6 and in further view of Crawford et al. U.S. Patent 5,901,033 (hereinafter D5).
	Regarding claims 35-36, as mentioned above, D1 in view of D2/D3/D6 teaches the method of claim 33.
However, D1 in view of D2/D3/D6 does not specifically teach supplying the electrical power through a utility track that extends from the rack bottom, through the rack volume, and to the top panel.  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further arrange electric power supply for the data center rack system of D1/D2/D3/D6 through a utility track that extends from the rack bottom, through the rack volume, and to the top panel, as suggested by D5, for delivering electric power to different sections/outlets, if desired, of said data center rack system of D1.

Regarding claim 37, as mentioned above, D1 in view of D2/D3/D6/D5 teaches the method of claim 35.
However, D1 in view of D2/D3/D6/D5 does not specifically teach communicating data from the at least one network connection through the utility track and to at least one network connection outlet mounted in the utility track. 
As mentioned above, D5, in the same field of endeavor, teaches a rack having a utility track (26; figures 4a-b) extends (see figures 4a-b) from the rack.
.

				Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069.  The examiner can normally be reached on M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


HUNG Q. DANG
Examiner
Art Unit 2835


/JAMES WU/Primary Examiner, Art Unit 2841